UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4004


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

JARRETT TYWAUN DAVIS,

                     Defendant – Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00346-FL-1)


Submitted: May 12, 2020                                           Decided: August 4, 2020


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarrett Tywaun Davis received a within-Guidelines sentence of 70 months’

imprisonment for interfering with commerce by robbery, in violation of 18 U.S.C. § 1951.

On appeal, Davis argues that his sentence is substantively unreasonable because the district

court didn’t account for his individual circumstances when sentencing him. For the reasons

that follow, we affirm.



                                             I.

                                            A.

       In 2017, Davis robbed Whitestone Financial after arguing with an employee over a

loan he had there. The day after the argument, Davis called Whitestone Financial from a

blocked number asking if it was open. After being told it was, Davis went to Whitestone

Financial in disguise, put a steak knife to an employee’s face, and demanded money. The

employee showed Davis where the money was, and Davis took $1,840.86 and the

employee’s cell phone. Davis also committed two other robberies in 2017 – one before

and another after the Whitestone Financial robbery.

                                            B.

       Davis was arrested and charged with interfering with commerce by robbery for the

Whitestone Financial robbery. Davis pleaded guilty. His advisory Sentencing Guidelines

range was 63 to 78 months’ imprisonment. The government didn’t charge Davis with the

other robberies because of difficulties obtaining evidence.



                                             2
       Davis requested a downward variance for his mental health history. In support,

Davis described in his sentencing memorandum a fatal workplace accident he had

witnessed in 2015. The day of the accident, Davis had been training a new employee in a

tank filled with toxic gas. After leaving the tank to work elsewhere, Davis returned to find

his trainee lifeless. Two other employees then went into the tank to try to rescue Davis’s

trainee. One employee fell unconscious, but Davis managed to feed an oxygen hose to the

other. After an hour, during which Davis watched his trainee and the unconscious

employee lose color and bleed, rescue personnel removed the three men from the tank. The

employee Davis had helped survived, but both Davis’s trainee and the unconscious

employee died. Davis wasn’t provided counseling or other assistance and was later

diagnosed with post-traumatic stress disorder stemming from witnessing the accident.

       Davis noted that he had been a family man and an upstanding community member

before the accident at his workplace. He stated that his post-traumatic stress disorder and

preexisting mental health issues were responsible for his poor coping skills and judgment

after the accident.

       At sentencing, the district court asked Davis if witnessing his two coworkers die

caused him to commit the robberies. Davis responded that he had “been through a lot of

things in [his] job and went through stress and post-traumatic stress [disorder] . . . ,” and

that those struggles combined with his preexisting mental health issues contributed to his

actions. J.A. 39

       The district court denied Davis’s request for a downward variance. The court

explained that the Whitestone Financial robbery occurred eighteen months after Davis

                                             3
witnessed the accident and that Davis’s Guidelines range was already lenient because he

wasn’t charged with the other robberies. The court then sentenced Davis to 70 months’

imprisonment, in the middle of his Guidelines range. The court stated that it had considered

all aspects of Davis’s history and background, including the other robberies, along with the

need to protect the public and promote respect for the law. The court recommended that

Davis receive mental health treatment and a comprehensive mental health assessment. The

court repeatedly urged Davis to keep up with his mental health treatment.

       This appeal followed.



                                             II.

       Davis’s primary argument is that his sentence is substantively unreasonable because

the court didn’t account for his mental health history. By failing to do so, he contends, the

court failed to ensure that his sentence caters to his individual history and characteristics.

See 18 U.S.C. § 3553(a)(1). Davis also argues that a far shorter sentence would adequately

deter him from future criminal conduct. See id. § 3553(a)(2)(B).

       We review sentences for reasonableness under an abuse-of-discretion standard.

United States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020). “Substantive reasonableness

examines the totality of the circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied the standards set forth in [18

U.S.C.] § 3553(a).” United States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

When a sentence is within the advisory Sentencing Guidelines, as here, it is presumed

reasonable. United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008). A defendant can

                                              4
only rebut that presumption by demonstrating that “the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).

       “A review for substantive reasonableness . . . demands that we proceed beyond a

formalistic review of whether the district court recited and reviewed the § 3553(a) factors

and ensure that the sentence caters to the individual circumstances of a defendant . . . .”

United States v. Howard, 773 F.3d 519, 531 (4th Cir. 2014).                A district court’s

recommendation of treatment programs as part of a defendant’s sentence indicates that the

court accounted for the defendant’s individual circumstances. Nance, 957 F.3d at 216

(concluding that, in recommending substance abuse and mental health treatment, “the

district court carefully considered [the defendant’s] history and characteristics, specifically

recognizing [the defendant’s] difficult childhood and substance abuse issues at sentencing”

(cleaned up)).

       We have reviewed the record and conclude that Davis’s sentence is substantively

reasonable. Here, the court avoided simply listing the § 3553(a) factors and instead crafted

Davis’s sentence to account for his mental health history. The court directly tackled the

question of Davis’s mental health during the sentencing hearing and recommended that

Davis receive mental health testing and treatment.

       Additionally, the district court properly weighed the § 3553(a) factors when

sentencing Davis. District courts are not required to give each § 3553(a) factor equal

weight. Nance, 957 F.3d at 215–16. In this case, the court accounted for every § 3553(a)

factor and determined that Davis’s uncharged robberies, the need to protect others from

                                              5
him, and the need to promote respect for the law weighed in favor of the chosen sentence.

And although Davis disagrees with the way in which the court weighed his particular

history and circumstances and the need for deterrence, we find no abuse of discretion here.



                                     *      *      *

       For the reasons given, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6